TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00066-CV


                                  Leah Ann Brisco, Appellant

                                              v.

                                  Kevin J. Kahlden, Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-19-003975, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Leah Ann Brisco has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed on Appellant’s Motion

Filed: June 4, 2021